Parker, J.
(concurring). On the testimony in the ease a jury question was raised as to whether the defendant helow, whose husband signed the building contract as ostensible owner, was not in fact the contracting principal, and the holder of the fund sought to be reached by the stop notice on which plaintiff’s claim was based, the husband being merely her agent and no fraud being intended. On this theory of the propriety of serving the stop notice on the wife, I vote to sustain the action of the court below in refusing to direct a verdict for the defendant, no exception having been taken to the positive direction in favor of the plaintiff. I concur in the majority opinion on the minor points involved.
For affirmance—The Chancellor, Chiee Justice, Garrison, Swayze, Eeed, Trenchard, Parker, Bergen, Yoorhees, Bogert, Yredbnburgh, Yroom, Gray, Dill, J.J. 14.
For reversal—Minturn, J. 1.